UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6985


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE L. DUMAS, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Joseph R. Goodwin, Chief
District Judge. (5:04-cr-00058-1; 5:07-cv-00795)


Submitted:    October 28, 2009              Decided:   December 11, 2009


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Willie L. Dumas, III, Appellant Pro Se. Charles T. Miller,
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie L. Dumas, III, seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)       motion,      construing         Dumas’    motion      to    amend      as    a

motion for reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2006),       and    denying       relief       under     § 3582(c)(2).           The       order

denying § 2255 relief is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.          28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the     denial      of      a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)        (2006).          A

prisoner       satisfies           this        standard       by    demonstrating            that

reasonable          jurists      would     find      that     any   assessment         of     the

constitutional         claims      by     the    district      court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Dumas has

not     made    the     requisite         showing.          Accordingly,         we    deny      a

certificate of appealability and dismiss the appeal of the order

denying § 2255 relief.               Further, we have reviewed the district

court’s order denying Dumas’ sentence reduction under 18 U.S.C.

§ 3582(c)(2) and affirm, finding no reversible error.                                    United

                                                 2
States v. Dumas, No. 5:04-cr-00058-1 (S.D. W. Va. May 15, 2009).

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                    3